Case 2:20-cv-00181-DBB-JCB Document 38 Filed 10/14/20 PageID.251 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    ENGINEERED ROOF DE-ICING INC., a                 ORDER GRANTING IN PART [24]
    Utah Limited Liability Company,                  DEFENDANT’S MOTION TO DISMISS
                                                     AND REQUEST FOR SANCTIONS AND
                             Plaintiff,              DENYING [25] MOTION FOR ENTRY
                                                     OF DEFAULT
    v.
                                                     Case No. 2:20-cv-00181-DBB
    VALIN CORPORATION, a California
    Corporation,                                     District Judge David Barlow

                             Defendant.


           Before the court is Defendant Valin Corporation’s Motion to Dismiss Plaintiff

Engineered Roof De-Icing Inc.’s First Amended Complaint; Request for Monetary Sanctions 1

and Defendant’s Motion for Entry of Default. 2 The court considered the briefing, relevant law,

and the parties’ oral argument. For the reasons stated on the record at the conclusion of the

October 6, 2020 hearing on the motions, Defendant’s motion to dismiss is DENIED as to the

dismissal WITH PREJUDICE of Plaintiff’s first amended complaint. Defendant’s request for

sanctions is GRANTED. Within 14 days of this order, Defendant will file invoices documenting

its reasonable fees incurred in preparing its motion to dismiss and reply in support of same, as

well as in participating in the hearing on same. The invoices must be accompanied by an

affidavit attesting to the accuracy of the fees. The invoices may be redacted to protect any




1
    ECF No. 24, filed August 12, 2020.
2
    ECF No. 25, filed August 12, 2020.
Case 2:20-cv-00181-DBB-JCB Document 38 Filed 10/14/20 PageID.252 Page 2 of 2




privileged or work product information. Plaintiff will have 3 days from the filing of Defendant’s

invoices to file objections, if any, to the reasonableness of the fees. The court will then enter an

order identifying the amount of sanctions it deems reasonable. Defendant’s motion for entry of

default is DENIED.


       DATED this 14th day of October, 2020.

                                               BY THE COURT


                                               ________________________________________
                                               David Barlow
                                               United States District Judge




                                                                                                       2
